Interlocutory judgment affirmed, with costs, with leave to the plaintiff to plead over within twenty days upon payment of the costs of the demurrer and of this appeal. Held, assuming, without deciding, that the judgment of the City Court may be attacked collaterally and an action in equity will lie, it affirmatively appearing that a transcript of the judgment was filed and that the appellant moved in the County Court to set aside the judgment sustained because the appellant is concluded by the order of the County Court, from which she has not appealed. Order vacating stay affirmed, with ten dollars costs and disbursements. All concurred.